DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species I, claims 1-6 and 11-14 in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that, allegedly, “the application does not claim distinct embodiments beyond the additional configuration of Figs. 7-9, which adds a heat dissipating member to the configuration of claim 1”.
	This is not found persuasive because the aforementioned statement is conclusory and without merits. On the contrary, the Office has provided detailed explanation why the restricted Species characterize by patentably distinct and mutually exclusive features thereof as presented on pp. 2-3 of the Election/ Restriction requirement of 9/12/2022. Further, the Office has clearly stated that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case”. However, Applicant has failed to do so. Accordingly, the restricted Species remain to be not obvious variants of each other based on the current record.
In view of the above, the requirement is still deemed proper and is therefore made FINAL. The non-elected claims 7-10 have been withdrawn from further consideration on the merits. The Office action on elected claims 1-6 and 11-14 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 6 recite the limitations “conductive portion(s)”. However, the claims do not specify which kind of conductivity is being referred to (i.e., electrical, thermal, etc.), which creates ambiguity and indefiniteness.
Furthermore, claims 2, 3, 10, and 11 recite the limitations “heat dissipation member(s)”, while referring to different heat dissipation members (see also Fig. 1). This creates ambiguity and indefiniteness. The claims should be amended to clearly differentiate between different heat dissipation members (e.g., first (second, third) heat dissipation member, etc.).
Similarly, claim 4 recites the limitations “conductive portion(s)” while referring to different conductive portions (see also Fig. 1). This creates ambiguity and indefiniteness. The claims should be amended to clearly differentiate between different heat conductive portions.
Further, claim 4 is generally written in ambiguous and confusing language, which equates the “conductive portion” to different components, e.g., “an area conductive portion which is the conductive portion…a component conductive portion which is the conductive portion…a connection conductive portion which is the conductive portion”. The claim should be streamlined and clarified.
Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining informalities and errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-212236 to Handa et al. (hereafter “Handa”, cited in IDS).
	Regarding claims 1 and 12, Handa, as best understood,  discloses (Fig. 6, 15) a power conversion device (100) comprising: a housing (20) formed in a bottomed tubular shape and having a bottom wall (30) made of metal (par. [0034], “aluminum die casting”), an inner surface (30b) of the bottom wall being a cooling surface (inherently dissipates some heat); an electric printed wiring board (11) formed in a plate shape and stored in the housing such that one surface (11a) of the electric wiring board is opposed to the cooling surface, the electric wiring board having a plurality of conductive portions (inherently present electrical pattern/conductors); a first heat generating component (12a) provided on the one surface of the electric wiring board; a second heat generating component (12a) and of which a protruding height from the electric wiring board is equal to or smaller than a protruding height of the first heat generating component, the second heat generating component being provided on the one surface of the electric wiring board; and a third heat generating component (12c) of which a protruding height from the electric wiring board is greater than the protruding height of the first heat generating component, the third heat generating component being provided on another surface (11b) of the electric wiring board (11).
Handa does not explicitly disclose that the second heat generating component has a lower heat generation density than the first heat generating component and that the third heat generating component has a lower heat generation density than the first heat generating component.
The official notice is taken outside of the current record that appropriate positioning of the heat generating components according to their heat generating densities within an electronic device to be cooled, in order to achieve the most efficient cooling thereof, was a notoriously known approach in the cooling art before the effective filing date of the claimed invention. Therefore, it would have been obvious to a person of the ordinary skill in cooling art before the effective filing date of the claimed invention to have selected specific positionings of the heat generating components on the wiring board of Handa according to their heat generation densities, including as claimed, in order to achieve the most efficient heat dissipation, as an obvious matter of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 11, Handa discloses a heat dissipation member (14), which is a flexible solid body or an elastic body (par. [0037]) between the cooling surface (30b), and the first heat generating component (12a) and the second heat generating component (12a), wherein the first heat generating component and the second heat generating component are in contact with the cooling surface via the heat dissipation member (14).
Regarding claim 3, as best understood, Handa discloses that the electric wiring board (11) has, at least at the one surface, a partial specific plate-shaped part (52) on which no electric components are provided, the heat dissipation member (51) is provided between the cooling surface (30b) and the plate-shaped part on the one surface side of the electric wiring board, the first heat generating component and the second heat generating component are arranged around the plate- shaped part, and the plate-shaped part (52) is in contact with the cooling surface (30b) via the heat dissipation member (51) (Fig. 6, the metallic spring part (51) will inherently conduct heat from (52) to (30b), thus serving as the heat dissipation member).
Regarding claims 4 and 6, as bets understood, Handa discloses (Fig. 6, 15) that the plate-shaped part (52) has an area conductive portion which is the conductive portion ((52) is a metal component, and therefore, is electrically and thermally conductive), the first heat generating component (12a), the second heat generating component (12a), and the third heat generating component (12c) are each thermally and electrically connected to a component conductive portion which is the conductive portion provided to the electric wiring board, at a part of the electric wiring board where each heat generating component is provided (i.e., inherently present electrical pattern/ conductors to which electrical components are connected), and the area conductive portion and the component conductive portion are thermally and electrically connected via a connection conductive portion which is the conductive portion (Fig. 6), wherein the connection conductive portion (52), the area conductive portion, and the component conductive portion to which the first heat generating component is connected, are the conductive portions exposed to outside (via (13)) at the one surface (11a) of the electric wiring board (11).
Regarding claim 5, as bets understood, Handa discloses that a distance between the second heat generating component (12a) and the plate-shaped part (52) is equal to or greater than a distance between the first heat generating component (12a) and the plate-shaped part (52), (Fig. 6).
Regarding claim 13, as bets understood, Handa discloses that the first heat generating component (12a) is a semiconductor switching element (see, e.g., “power transistor”, par. [0033]), and the third heat generating component (12c) is an aluminum electrolytic capacitor (par. [0033]).
Regarding claim 14, as bets understood, Handa discloses that a fin can be present on an outer surface of the bottom wall of the housing (see the “heat radiation fins” in par. [0047]; alternatively members (50A) and (54) on Fig. 11 may be interpreted as the heat radiation fin(s), since they would inherently dissipate at least some portion of heat).

Alternative interpretation of Handa

Alternatively, claims 1, 2, 11, 12, and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Handa.
	Regarding claims 1 and 12, Handa, as best understood,  discloses (Fig. 6, 15) a power conversion device (100) comprising: a housing (20) formed in a bottomed tubular shape and having a bottom wall made of metal (par. [0034], “aluminum die casting”), an inner surface (40b) of the bottom wall being a cooling surface (inherently dissipates some heat); an electric printed wiring board (11) formed in a plate shape and stored in the housing such that one surface (11b) of the electric wiring board is opposed to the cooling surface, the electric wiring board having a plurality of conductive portions (inherently present electrical pattern/conductors); a first heat generating component (12c) provided on the one surface of the electric wiring board; a second heat generating component ((12d) or (12e)) and of which a protruding height from the electric wiring board is equal to or smaller than a protruding height of the first heat generating component, the second heat generating component being provided on the one surface of the electric wiring board; and a third heat generating component (12a) of which a protruding height from the electric wiring board is smaller than the protruding height of the first heat generating component, the third heat generating component being provided on another surface (11a) of the electric wiring board (11).
Handa does not explicitly disclose that the second heat generating component has a lower heat generation density than the first heat generating component and that the third heat generating component has a lower heat generation density than the first heat generating component and wherein the protruding height from the electric wiring board of the third heat generating component is greater than the protruding height of the first heat generating component.
The official notice is taken outside of the current record that appropriate positioning of the heat generating components according to their heights and heat generating densities within an electronic device to be cooled, in order to achieve the most efficient cooling thereof, was a notoriously known approach in the cooling art before the effective filing date of the claimed invention. Therefore, it would have been obvious to a person of the ordinary skill in cooling art before the effective filing date of the claimed invention to have selected specific positionings of the heat generating components on the wiring board of Handa according to their heights and heat generation densities, including as claimed, in order to achieve the most efficient heat dissipation, as an obvious matter of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 11, Handa discloses (Fig. 12) a heat dissipation member (60), which is a flexible solid body or an elastic body (par. [0067]) between the cooling surface (40b), and the first heat generating component (12c) and the second heat generating component ((12d) or (12e)), wherein the first heat generating component and the second heat generating component are in contact with the cooling surface (40b) via the heat dissipation member (60).
Regarding claim 14, as bets understood, Handa discloses that a fin can be present on an outer surface of the bottom wall of the housing (see the “heat radiation fins” in par. [0047]; alternatively member (40A) on Fig. 15 may be interpreted as the heat radiation fin, since it would inherently dissipate at least some portion of heat).

Conclusion

The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various cooling arrangements for electronic devices comprising housings containing printed circuit boards to be cooled by heat dissipation through the components of the housings. Further, US 6065530, 6082443, and 6269866 teach cooling arrangements for printed circuit board mounted electronic components having various heights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835